Securities Act of 1933 File No. 333-156024 Investment Company Act of 1940 File No. 811-22125 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM N-1A ————— REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933þ Pre-Effective Amendment No.¨ Post Effective Amendment No. 5 þ and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940þ Amendment No. 6 þ (Check appropriate box or boxes) JAVELIN EXCHANGE-TRADED TRUST (Exact Name of Registrant as Specified in Charter) 33 Witherspoon Street, Suite 210, Princeton, New Jersey 08542 (Address of Principal Executive Offices) (609) 356-0800 (Registrant’s Telephone Number, including Area Code) Name and Address of Agent for Service: with a copy to: Bibb L. Strench, Esquire Foreside Fund Services, LLC Seward & Kissel LLP Three Canal Plaza 1treet, N.W. Portland, Maine 04101 Washington, D.C. 20005 (207) 553-7142 (202) 661-7141 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this registration statement. þimmediately upon filing pursuant to paragraph (b) of Rule 485. ¨ on April 29, 2011 pursuant to paragraph (b) of Rule 485. ¨60 days after filing pursuant to paragraph (a)(1) of Rule 485. ¨on [date] pursuant to paragraph (a) of Rule 485. ¨ 75 days after filing pursuant to paragraph (a)(2) of Rule 485. ¨on [date] pursuant to paragraph (a) of Rule 485. It is proposed that this filing will become effective (check appropriate box) EXPLANATORY NOTE This Post-Effective Amendment relates solely to theJETS Contrarian Opportunities Index Fund as it related to XBRL exhibits furnished herewith as exhibits 101. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Amendment to its Registration Statement pursuant to Rule 485(b) under the Securities Act of 1935 and has duly caused this Amendment to its Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of Princeton, State of New Jersey, on the 7th day of October, 2011. Javelin Exchange-Traded Trust By: /s/ Brinton W. Frith Brinton W. Frith Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement has been signed below by the following persons in the capacities indicated. Signature Title Date /s/ Sandro Stefanelli* Trustee October 7, 2011 Sandro Stefanelli /s/ Stephen Zabielski* Trustee October 7, 2011 Stephen Zabielski /s/ Brinton W. Frith Chairman, Treasurer and Trustee October 7, 2011 Brinton W. Frith /s/ Cathleen Lesko* Secretary October 7, 2011 Cathleen Lesko Exhibit Index Exhibit Number Description EX-101.INS XBRL Instance Document EX-101.SCH XBRLTaxonomy Extension Schema Document EX-101.CAL XBRLTaxonomy Extension Calculation Linkbase EX-101.DEF XBRLTaxonomy Extension Definition Linkbase EX-101.LAB XBRLTaxonomy Extension Labels Linkbase EX-101.PRE XBRLTaxomony Extension Presentation Linkbase
